IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,899-05


                    EX PARTE RODNEY ADAM HURDSMAN, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. CR17817-B IN THE 271ST DISTRICT COURT
                               FROM WISE COUNTY

        Per curiam.
                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant raises several claims and has

attached a computer-generated memorandum. Applicant’s certificate of compliance regarding the

memorandum is improper. It was made pursuant to Rule 9.4(i) of the Texas Rules of Appellate

Procedure, but the certificate must be made pursuant to Rule 73.1 of the Texas Rules of Appellate

Procedure, which rule addresses permissible lengths of memorandums in habeas proceedings. The

habeas application is therefore dismissed as noncompliant. TEX . R. APP . PROC. 73.2.

Filed: October 9, 2019
Do not publish